 



Exhibit 10.28
EMPLOYER PROTECTION AGREEMENT
     This Employer Protection Agreement (“Agreement”) is made by and between The
Corporate Executive Board Company (including any and all affiliates) (the
“Company”) and the employee named below (the “Employee”).
     The Company is engaged in the business of providing research and advisory
services to individual members in various industries, including without
limitation such services as short-answer or custom research on demand, multiple
client or syndicated studies, benchmarking data and databases and conferences,
seminars, training and education.
     The Company has offered employment or continued employment to Employee.
During the course of employment, Employee will develop, at the Company’s
expense, important relationships with members and prospective members of the
Company. Employee will also become aware of certain confidential methods,
practices, information and procedures with which the Company conducts its
business and of certain confidential information regarding the Company’s members
and/or prospective members. Employee may also prepare studies and other written
materials using the Company’s resources.
     NOW THEREFORE, in consideration of the recitals above, initial and/or
continued employment and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties agree as follows:
     1. Non-Solicitation of Members and Prospective Members:
     (a) During Employee’s employment, and for a period of one (1) year
following the Company’s termination of Employee’s employment for Cause or
Employee’s voluntary resignation of employment, Employee agrees that Employee
shall not, directly or indirectly, on behalf of himself or any other person or
entity other than the Company, offer to provide or provide Company Services to
any Covered Person or induce or attempt to induce or otherwise counsel, advise,
ask or encourage any Covered Person to discontinue membership, elect not to
renew membership, or elect not to commence membership with the Company.
     (b) For purposes of this Agreement, the following terms shall have the
following meanings:
     “Cause” shall mean the commission of an act of fraud, theft or dishonesty
against the Company or any of its members or prospective members and/or in the
course of Employee’s duties for the Company; conviction of or a plea of nolo
contendere to any felony; conviction of or a plea of nolo contendere to any
misdemeanor involving moral turpitude which might, as determined by the Company
in its sole discretion, cause embarrassment to the Company; tardiness or
absenteeism; insubordination; violation of Company policy; or violation of any
applicable laws, rules or regulations in connection with or during performance
of work for the Company.
     “Company Services” shall mean the provision of decision support, business
advice and management support by (aa) providing short-answer or custom research
on demand, including without limitation literature or database searches,
telephone interviews, or other research of the same or substantially similar
type as that provided by the Company; (bb) preparing published multiple client
or syndicated studies, without limitation studies of the same or substantially
similar type provided by the Company; (cc) selling benchmarking data and
databases of the same or substantially similar type provided by the Company;
(dd) providing to a membership organization conferences, seminars, training or
education of the same or substantially similar type provided by the Company;
(ee) providing decision or implementation support and related analytical tools
of the same or substantially similar type provided by the Company; or
(ff) providing any other services or products that the Company was providing
during Employee’s employment, or that Employee learned during Employee’s
employment that the Company planned to provide in the future.
     “Covered Person” shall mean any person or entity (i) that was a member of
the Company or was solicited to be a member of the Company at any time during
the lesser of the two-year period prior to the termination of Employee’s
employment with the Company, or the period of Employee’s employment with the
Company; and (ii) with which Employee had contact on behalf of the Company or
about which Employee learned confidential information in the course of
Employee’s employment with the Company.
     “Non-Solicitation Period” shall mean the period of Employee’s employment
and one (1) year period following the

 



--------------------------------------------------------------------------------



 



Company’s termination of Employee’s employment for Cause or Employee’s voluntary
resignation of employment.
     (c) Employee agrees that the restrictions imposed upon Employee by the
provisions of this section are fair and reasonable, are reasonably required for
the protection of the Company, and will not unreasonably restrict Employee’s
ability to work during the Non-Solicitation Period.
     2. Non-Solicitation of Employees: During Employee’s employment, and for a
period of one (1) year following resignation or termination of such employment
for any reason, Employee agrees that Employee shall not, except in the course of
Employee’s duties for the Company, directly or indirectly, induce or attempt to
induce or otherwise counsel, advise, ask or encourage any person who is then a
current employee of the Company and whom Employee worked with, supervised, or
learned confidential information about while employed by the Company to leave
the employ of the Company to accept employment with another employer that
competes with the Company in the provision of Company Services.
     3. Confidential Information: During Employee’s employment, Employee will
have access to confidential information about the Company’s business that is not
generally available to the public, including, without limitation, research,
designs, methods, pricing, financial information, personnel information,
marketing strategies, member profiles and the like. Employee hereby acknowledges
the Company’s exclusive ownership of such confidential information. Employee may
also have access to confidential information provided to the Company in
confidence by its members, vendors or other third parties. At all times during
and after Employee’s employment, Employee agrees to maintain the confidentiality
of confidential information belonging to the Company, and/or provided to the
Company by its members, vendors or other third parties in confidence, and to use
or disclose such information only as authorized by the Company or required by
law.
     4. Return of Company Property: Upon demand of the Company or resignation or
termination of employment for any reason, whichever is sooner, Employee will
deliver to the Company all of its and/or its members’ or vendors’ property, as
well as any other property provided to the Company by third parties in
confidence, including without limitation all studies, reports, disks, membership
data, membership lists, manuals, designs, recordings and any other medium by
which, through which or on which Company, member or vendor property or other
property provided to the Company by third parties in confidence has been
recorded or stored.
     5. Ownership of Intellectual Property: The Company will own (a) any
inventions, trade secrets, ideas, original works of authorship or confidential
information that Employee conceives, develops, discovers or makes in whole or in
part during Employee’s employment by the Company that relate to the Company’s
business or the Company’s actual or demonstrably anticipated research or
development; and (b) any inventions, ideas, original works of authorship, trade
secrets or other confidential information that Employee conceives, develops,
discovers or makes in whole or in part during or after Employee’s employment
that are made through the use of any of the Company’s time, equipment,
facilities, supplies, trade secrets or other confidential information, or which
result from any work Employee performs for the Company. To the maximum extent
permitted under applicable law, all of the foregoing shall be deemed to be
“works made for hire” under the United States Copyright Act, and the Company
shall be deemed to be the author and owner thereof. To the extent any of the
foregoing is not deemed to be a work made for hire, Employee hereby irrevocably
assigns all copyrights, patent rights, and other proprietary rights therein to
the Company, and no further action by Employee is required to grant ownership to
the Company. Employee will assist in preparing and executing documents, and will
take any other steps requested by the Company, to vest, confirm or demonstrate
its ownership rights, and Employee will not at any time contest the validity of
such rights.
     6. No Breach of Other Agreements or Obligations: Employee will not
knowingly use for the benefit of or disclose to the Company any confidential
information of any of Employee’s former employers or of any other third party
who has not authorized such use or disclosure and will not otherwise knowingly
infringe any proprietary right of any third party. Employee represents and
warrants that no contract or agreement between Employee and any third party will
interfere in any manner with Employee’s performance of Employee’s duties for the
Company or with Employee’s compliance with this Agreement.
     7. Provision Invalidated: If any provision of this Agreement shall be
determined, by a court having jurisdiction, to be unenforceable, the remainder
of this Agreement shall not be affected but shall continue in full force and
effect as though such unenforceable provision were not originally a part of this
Agreement, and the unenforceable provision shall be modified so as to be
enforceable to the maximum extent permitted by law. In the event that a court
refuses to modify any unenforceable provision, the parties agree to renegotiate
the unenforceable provision in good faith to accomplish its objective to the
extent permitted by law.

 



--------------------------------------------------------------------------------



 



     8. Injunctive Relief: Employee acknowledges that a breach of any of the
provisions of this Agreement will result in continuing and irreparable damages
to the Company for which there would be no adequate remedy at law and that the
Company, in addition to all other relief available to it, shall be entitled to
the issuance of injunctive relief restraining Employee from committing or
continuing to commit any breach of this Agreement.
     9. Attorney’s Fees: In any action for breach of this Agreement, the
prevailing party shall be entitled to recover its reasonable attorney’s fees and
costs.
     10. Governing Law and Choice of Forum: During the period that the Company’s
executive offices are located in the District of Columbia, this Agreement shall
be construed in accordance with and governed by the laws of the District of
Columbia, irrespective of the principles of conflicts of law therein, and
Employee and the Company agree to submit to the personal jurisdiction of the
District of Columbia courts and the federal courts located in the District of
Columbia for the resolution of any disputes arising under or relating in any way
to this Agreement. At and after such time as the Company’s principal executive
offices are relocated to Rosslyn, Virginia, this Agreement shall be construed in
accordance with and governed by the laws of the Commonwealth of Virginia,
irrespective of the principles of conflicts of laws therein, and Employee and
the Company agree to submit to the personal jurisdiction of the state and
federal courts in the Commonwealth of Virginia for the resolution of any
disputes arising under or relating in any way to this Agreement.
     11. Not a Contract of Employment: This Agreement does not constitute a
contract of employment for a definite period of time. Employee is an at-will
employee of the Company. This means that either Employee or the Company may
terminate the employment relationship with or without cause at any time with or
without notice for any lawful reason or for no reason.
     12. No Waiver of Breach and No Effect on Employee’s Other Obligations: The
waiver by any party of a breach of any provision herein shall not operate or be
construed as a waiver of any subsequent breach by any party. In addition, this
Agreement does not relieve Employee of any obligation imposed by law including,
for example and without limitation, any statutory or common law obligation to
protect the Company’s trade secrets and to refrain from tortiously interfering
with the Company’s contractual relations.
     13. Entire Agreement: This Agreement sets forth the entire agreement and
understanding between the parties with respect to the subject matter hereof and
supersedes all prior oral or written discussions, agreements or understandings
with respect to the subject matter hereof.
     14. Survival of Agreement: The provisions of this Agreement shall survive
the termination of the employment relationship between the Company and Employee.
This Agreement shall be binding upon and shall inure to the benefit of the
parties and their respective
successors and assigns. Notwithstanding the foregoing, Employee shall not assign
Employee’s obligations under this Agreement without the express written consent
of the Company or its successors and/or assigns.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of this
                     day of                                          , 200_.

         
EMPLOYEE
  THE CORPORATE EXECUTIVE BOARD COMPANY    
 
       
 
Print Name
 
 
Print Title    
 
       
 
Signature
       

 